224 N.W.2d 926 (1974)
Margaret C. Stelton HENNESSY, Appellant,
v.
Ronald P. STELTON, Respondent.
No. 44918.
Supreme Court of Minnesota.
December 20, 1974.
*927 Van Evera, Mundt, Koskinen, Clure & Andrew and Thomas F. Andrew, Duluth, for appellant.
Ronald Stelton, pro se.
Considered and decided by the court without oral argument.
PER CURIAM.
This is an appeal by plaintiff wife from an order amending a divorce decree primarily by modifying the visitation rights of the husband and reducing child support payments.
The wife's remarriage and her change in place of domicile, considered together, were a sufficient change in circumstances to permit modification of the provisions of the decree as to visitation and child support. We will not reverse the trial court's decision in these matters absent a clear abuse of discretion. Kiesow v. Kiesow, 270 Minn. 374, 133 N.W.2d 652 (1965). Although the record is not a model of either completeness or clarity, a review of what is presented establishes no abuse of judicial discretion. Plaintiff urges that the failure of the trial court to make written findings of fact constitutes reversible error. While the making of findings is surely to be preferred in aid of appellate review of an order amending a divorce decree, it is not technically required. Rule 52.01, Rules of Civil Procedure.
Affirmed.